Initially the Examiner would like to raise the question if applicants intend for the claimed hyperbranched polymer to contain a siloxane chain.  Reading the specification suggests that the intended polymer is a siloxane polymer.  See for instance the title of the application, (Hyperbranched Polydiorganosiloxane Polyoxamide Polymers) and the teachings throughout the specification indicating that the polymers therein are siloxane polymers (see Field of the Disclosure, page 3, lines 4 to 9, page 12, lines 3 and on, etc).  While both claimed A and B can contain a siloxane group it does not appear that one is required.  This is not a rejection but rather a point of clarification that the Examiner would like to address.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 8, 11 to 13, 16 to 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. 2008/0318058.
	Sherman et al. teach branched polymers (see paragraph 42) prepared from the reaction mixture of compounds as shown in paragraph 65.  Note that the siloxane com-pound II-b meets the claimed AXg reactant in which X is an oxalylamino functional group and g is 2.  The amine compound c) meets the claimed BZm reactant. Specifically see that “r” in this amine can be greater than or equal to 2 (paragraph 67).  Anything greater than 2 meets the requirement that claimed “m” is 3 or greater such that this anticipates 
	For claims 3 see the preferred R1 groups in paragraph 51.
	For claims 4 to 7 again see paragraphs 65 and on, as well as the siloxane prepared in the Preparative Examples.  See also paragraphs 167 and on which teach these specific embodiments.
	For claim 8 see paragraph 68 which specifically refers to tetraamines.
	For claim 11 see paragraph 83 which teaches a molar excess of the amine compound.
	For claims 17, 18 and 20 see paragraphs 121 and on which teach adding tackifiers which include polymers such as an MQ polymer.  See also paragraphs 137 and on which teach various additional polymers.
	For claim 19 see paragraph 147 which specifically teaches a pressure sensitive adhesive.
	For claim 21 see paragraph 131 which teaches a tackifying resin (an additional polymer) in amounts that meet the requirement of a majority.
	For claim 22 and 23 see paragraph 149 which specifically refers to non-wovens.
	See also paragraphs 191 and on which teach many of these specific limitations.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al.
	The Examiner acknowledges that Sherman et al. only specifically show linear polysiloxanes and branching that occurs in the amine reactant.  Paragraph 42 indicates that branching can occur through any polymer chain.  This suggests a branched poly-mer in which branching occurs through the siloxane reactant rather than the amine reactant.  From this one having ordinary skill in the art would have found the selection of a siloxane reactant having branching and a diamine to have been obvious, with the expectation of obtaining useful and predictable results.  From this the limitation of claims 9 and 14 is rendered obvious.
	For claims 10 and 15, see paragraph 57 that teaches a polydiorganosiloxane G group.  Note too paragraph 56 that teaches combinations of diamines and polyamines can be used such that the skilled artisan would have found the combination of a polydi-organosiloxane diamine and a tri- or tetra- amine to have been obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/25/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765